 



Exhibit 10.1
Summary of
March 16, 2006 Stock Option Grants
and Performance Awards
For Executive Officers
of Bakers Footwear Group, Inc.
The following table sets forth for each of the Company’s executive officers the
number of options and performance share awards granted to each executive officer
as of March 16, 2006.:

                      Target   Shares of     Performance   Common Stock    
Award   Underlying Name and Principal Position (1)   Shares(2)   Options(3)  
Peter A. Edison
     Chairman of the Board and Chief Executive Officer
    8,506       5,439  
 
               
Michele A. Bergerac
     President and Director
    8,506       5,439  
 
               
Stanley K. Tusman
     Executive Vice President — Inventory and Information Management
    2,378       1,520  
 
               
Mark D. Ianni
Executive Vice President — General Merchandise Manager
    2,243       1,434  
 
               
Joseph R. Vander Pluym
Executive Vice President — Stores
    2,217       1,418  
 
               
Lawrence L. Spanley, Jr.
     Executive Vice President — Chief Financial Officer Treasurer and Secretary
    1,750       1,119  

 

(1)   Each of the executive officers is a party to a written employment
agreement with the Company and may be a party to other compensation arrangements
with the Company that have been filed as exhibits to the Company’s Annual Report
on Form 10-K or in other filings with the Securities and Exchange Commission.
Bonuses under the Bakers Footwear Group, Inc. Cash Bonus Plan are determined by
the Company’s Compensation Committee. The Company’s executive officers are also
eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock Option
Plan and the Bakers Footwear Group, Inc. 2005 Incentive Compensation Plan,
receive matching employer contributions to the Company’s 401(k) plan,
participate in other employee benefit plans and receive other forms of
compensation. The Company also pays premiums on a life insurance policy solely
for the benefit of Mr. Tusman.   (2)   Represents the target number of
performance shares (“Target Award”) awarded under the Bakers Footwear Group,
Inc. 2005 Incentive Compensation Plan. Each executive officer will receive the
applicable Target Award if both the Company’s compound annual growth rate in net
sales (“CAGR”) as defined in the form of Notice of Award of Performance Shares
equals or exceeds 13.0% and the Company’s return on average assets (“ROAA”) as
defined in the form of Notice of Award of Performance Shares equals or exceeds
6.0% over the three fiscal year performance period including fiscal years 2006,
2007 and 2008. Participants will be entitled to a range of awards ranging
between 20% of the Target Award (the “Minimum Award”) and up to 200% of the
Target Award (the “Maximum Award”) determined by multiplying the percentages set
forth in the matrix below, calculated in the discretion of the Company’s
Compensation Committee (the “Committee”), by the Target Award. If the minimum

 



--------------------------------------------------------------------------------



 



    performance objectives are not achieved (e.g., 5.0% CAGR and 4.0% ROAA),
then no performance awards will be paid. No more than the Maximum Award may be
paid to any participant pursuant to the award. If the ROAA and CAGR fall in
between the percentages set forth in the matrix, then participants will receive
awards based on the next lowest level in the matrix, provided that the Committee
may award a proportionate percentage of the Target Award for levels of
achievement between the levels specified. Generally, the performance awards do
not vest until the end of the performance period, assuming continued employment.
Distributions of the performance share awards will be made in shares of common
stock or, if determined by the Committee at the time of payment, equivalent
value of such shares in cash or a combination thereof, in the Committee’s
discretion.

                                                                             
CAGR             5.0%   7.5%   10.0%   13.0%   16.0%   20.0%   25.0%            
 
 
    4.0 %     20 %     35 %     50 %     68 %     86 %     106 %     124 %
 
    4.7 %     31 %     46 %     61 %     79 %     97 %     112 %     130 %
ROAA
    5.3 %     41 %     56 %     71 %     89 %     104 %     119 %     137 %
 
    6.0 %     52 %     67 %     82 %     100 %     111 %     125 %     143 %
 
    8.0 %     84 %     99 %     108 %     119 %     130 %     144 %     162 %
 
    10.0 %     109 %     118 %     127 %     138 %     149 %     163 %     181 %
 
    12.0 %     128 %     137 %     146 %     157 %     168 %     182 %     200 %

 

(3)   Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Bonus Plan with the following terms. Each of the options vests in
three equal annual installments beginning March 16, 2007. All such options
expire ten years from the date of grant. Each of the options has an exercise
price of $20.06 per share.

 